Citation Nr: 1642302	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  08-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of L4-5, L5-S1.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which increased the Veteran's 10 percent disability rating to 20 percent for his low back disability, effective June 24, 2005.

A hearing was held before the Board in January 2011.  A transcript is of record.

The Board most recently remanded this matter in in February 2014 for further development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last VA examination evaluating the Veteran's degenerative disc disease was performed in February 2012.  Since that time, medical records have been added that suggest worsened symptomology.  A May 2013 VA follow up treatment notation references his complaints of pins and needles sensations (suggesting neurological dysfunction) and a pain that was sharp, shooting, stabbing and unbearable.  Later, in June 2013, the Veteran reported that he was taking an increased volume of his medication due to intense pain.

Additionally, since the time of the Veteran's last examination, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016) that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing." Id. at *8.  The February 2012 VA examination does not comply with 38 C.F.R. § 4.59 as interpreted by the Court.

Therefore, in light of the evidence suggesting the Veteran's condition has worsened since his last examination and the fact the last VA examination fell short of the requirement outlined in 38 C.F.R. § 4.59, the Board finds another examination is necessary to evaluate the severity of his degenerative disc disease symptoms prior to adjudication.  

Further, the Board finds the claim of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of L4-5, L5-S1 because a decision on the latter claim may have an impact on the former claim.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board also notes the record does not reflect the Veteran's submission of a VA Form 21-8940 which should be obtained to assist with adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2014) and a VA Form 21-8940.  

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

3.  Obtain any updated VA treatment records and private records pertaining to the Veteran's degenerative disc disease of the lumbar spine and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

4.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the severity of his degenerative disc disease.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's lumbar spine.

a. The clinician must also address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time then the clinician must provide an adequate explanation as to why.

b. Testing of the range of low back motion must also include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

c. State whether there is any neurological manifestations, to include radiculopathy, due to the Veteran's service connected spine disability.  If such dysfunction exists, identify the nerve group involved and whether the dysfunction is mild, moderate, moderately severe, severe, or complete.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

5.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




